Order entered August 12, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00835-CV

                        VIKING HEALTHCARE, LLC, Appellant

                                            V.

                            ZEIG ELECTRIC, INC., Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. CV-10-0868

                                         ORDER
        We GRANT court reporter Paula Thomas’s August 10, 2015 request for extension of

time to file the reporter’s record and ORDER the record be filed no later than September 11,

2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE